

116 HR 4019 IH: Smoke-Free Schools Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4019IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Engel (for himself, Mr. Stewart, and Ms. Stevens) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo protect and educate children about the dangers of e-cigarettes and other electronic nicotine
			 delivery systems, and for other purposes.
	
 1.Short titleThis Act may be cited as the Smoke-Free Schools Act of 2019. 2.FindingsCongress finds the following:
 (1)The use of tobacco among young students remains a serious health concern, with more than 1 in every 4 high school students, and approximately 1 in every 14 middle school students, reporting recently using a tobacco product.
 (2)Roughly 95 percent of smokers will start smoking before they are 21 years of age, with more than 90 percent of adult smokers reporting having started when they were teens.
 (3)E-cigarettes and other electronic nicotine delivery systems (commonly referred to as ENDS) entered the market in 2006 and, by 2014, became the most commonly used and popular tobacco products among middle school and high school students.
 (4)The use of electronic nicotine delivery systems, including e-cigarettes, continues to rise, with the Centers for Disease Control and Prevention and the Food and Drug Administration having recorded a 78 percent increase in e-cigarette use among high school students and 48 percent increase in e-cigarette use among middle school students from 2017 to 2018.
 (5)The most recent data finds that 3,620,000 middle school and high school students were current e-cigarette users in 2018, an increase of 1,500,000 students in just one year.
 (6)Despite a 2018 National Academies of Sciences, Engineering, and Medicine report that found e-cigarette aerosol contained fewer toxicants than combusted cigarette smoke, e-cigarettes present unique health concerns for middle school and high school students.
 (7)Electronic nicotine delivery systems, including e-cigarettes, can contain nicotine, a drug the Surgeon General has determined is highly addictive and can be harmful to the development of the adolescent brain.
 (8)Congress has a major policy-setting role in ensuring that the use of tobacco products among minors is discouraged to the maximum extent possible.
 (9)Additionally, local educational agencies should be given greater flexibility to target specific funding to efforts aimed at eradicating the problem of the use of electronic nicotine delivery systems, including e-cigarettes, as such use affects student health, productivity, safety, and outcomes and impedes a distraction-free learning environment.
			3.Prohibition of electronically delivered nicotine systems in schools
 (a)ProhibitionThe Pro-Children Act of 2001 (20 U.S.C. 7971 et seq.) is amended— (1)in section 8572 (20 U.S.C. 7972), by adding at the end the following:
					
 (6)Tobacco productThe term tobacco product means a tobacco product within the meaning of the term under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).; 
 (2)in section 8573 (20 U.S.C. 7973)— (A)in subsection (a), by striking smoking and inserting the use of any tobacco product;
 (B)in subsection (b)(1), by striking smoking and inserting the use of any tobacco product; (C)in subsection (c)—
 (i)in paragraph (1), by striking smoking and inserting the use of any tobacco product; and (ii)in paragraph (2)(A), by striking smoking and inserting the use of any tobacco product; and
 (D)in subsection (d)— (i)by striking Notice.—The and inserting the following:
							
 Notice.—(1)In generalExcept as provided in paragraph (2), the; and (ii)by adding at the end the following:
							
 (2)Rule for tobacco productsAny prohibition under subsections (a) through (c) regarding a tobacco product that was not already prohibited, as such section was in effect on the day before the date of enactment of the Smoke-Free Schools Act of 2019, shall be effective 30 days after the date of enactment of such Act..
 (b)Conforming amendmentsThe Pro-Children Act of 2001 (20 U.S.C. 7971 et seq.) is amended— (1)in section 8571 (20 U.S.C. 7971), by striking part and inserting subpart;
 (2)in section 8572 (20 U.S.C. 7972)— (A)in the matter preceding paragraph (1), by striking part and inserting subpart; and
 (B)in paragraph (2)(B), by striking part and inserting subpart; and (3)in section 8574 (20 U.S.C. 7974), by striking part each place the term appears and inserting subpart.
 (c)RepealThe Pro-Children Act of 1994 (20 U.S.C. 6081 et seq.) is repealed. 